DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nelson
 (U.S. 2011/0263185).
In regards to claim 1. Nelson discloses a clamp (11 and 6) for a tool housing having first (12a) and second (12b) housing portions, comprising: an angled flange (11 see at least fig. 2 and 4 the recess where element 12 is placed inside element 11) that forms a recess (4), wherein the recess is adapted to engage respective ends of the first and second housing portions to couple the first and second housing portions together (illustrated in at least fig. 2 the recess 4 forms a cam groove for engaging the first and second halves 12a and 12b).

Nelson discloses The clamp of claim 1, Nelson further discloses wherein the angled flange is adapted to apply even force to the first and second housing portions circumferentially around the clamp (illustrated in at least fig. 2 also see at least paragraph 34).

Claim(s) 1-5,7-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugimoto (U.S. 2003/0089510).
In regards to claim 1. Sugimoto discloses a clamp (8) for a tool housing (2) having first (4) and second (3) housing portions, comprising: an angled flange (the flange illustrated in fig. 1 element 8 and 10)  that forms a recess (the recess formed by the intersection of elements 8 and 10 where the housings is in contact with element 8 as illustrated in fig. 1), wherein the recess is adapted to engage respective ends of the first and second housing portions to couple the first and second housing portions together (illustrated in at least fig. 1 and fig. 2 also see at least paragraphs 24 and 28)..
In regards to claim 2. Sugimoto discloses The clamp of claim 1, Sugimoto further discloses wherein the angled flange is adapted to apply even force to the first and second housing portions circumferentially around the clamp (since as illustrated in at least fig. 2 and fig. 1 the clamp 8 contacts each housing portion around the dashed line as illustrated in at least fig. 2 even force is applied as generated by the clamping force of screws 9).
In regards to claim 3. Sugimoto discloses The clamp of claim 1, Sugimoto further discloses further comprising a base portion (the base portion as shown in fig. 2 is where the screws 9 are located) adapted to receive a fastener (9) to couple the housing clamp to the motor (see at least paragraph 24).
In regards to claim 4. Sugimoto discloses The clamp of claim 3, Sugimoto further discloses further comprising a sidewall (illustrated in fig. 2 and fig. 1 at least element 8 and 10) extending from the base portion to the angled flange (the base portion is outmost ring while base is inner portion best illustrated in at least fig. 2).
Sugimoto discloses The clamp of claim 4, Sugimoto further discloses wherein the sidewall includes a threaded portion (12).
In regards to claim 7. Sugimoto discloses a tool having first (3) and second (4) housing portions forming a housing (2, see at least paragraph 24), and a motor (5) disposed in the housing, the tool comprising: a housing clamp (8) having an angled flange (the flange illustrated in fig. 1 element 8 and 10) that forms a recess (the recess formed by the intersection of elements 8 and 10 where the housings is in contact with element 8 as illustrated in fig. 1), wherein the recess is adapted to engage ends of the first and second housing portions to couple the first and second housing portions together (illustrated in at least fig. 1 and fig. 2 also see at least paragraphs 24 and 28).
In regards to claim 8. Sugimoto discloses The tool of claim 7, Sugimoto further discloses wherein the housing clamp is adapted to apply even force to the first and second housing portions circumferentially around the housing clamp (since as illustrated in at least fig. 2 and fig. 1 the clamp 8 contacts each housing portion around the dashed line as illustrated in at least fig. 2 even force is applied as generated by the clamping force of screws 9).
In regards to claim 9. Sugimoto discloses The tool of claim 7, Sugimoto further discloses wherein the housing clamp includes a base portion (the base portion as shown in fig. 2 is where the screws 9 are located) adapted to receive a fastener (9) to couple the housing clamp to the motor (see at least paragraph 24).
In regards to claim 10. Sugimoto discloses The tool of claim 9. Sugimoto further discloses further comprising an insulator (15) adapted to be disposed between the base portion and the motor (see at  least fig. 2 and fig. 1 as well as paragraph 24 and 28).
In regards to claim 11. Sugimoto discloses The tool of claim 9, Sugimoto further discloses wherein the housing clamp includes a sidewall (illustrated in fig. 2 and fig. 1 at least element 8 and 10) 
In regards to claim 12. Sugimoto discloses The tool of claim 11, Sugimoto further discloses wherein the sidewall includes a threaded portion (12) adapted to couple to an output mechanism of the tool (see at least paragraph 24).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson
 (U.S. 2011/0263185).
In regards to claim 6. Nelson discloses The clamp of claim 1, Nelson does not disclose wherein the clamp is made of a metal material, and the first and second housing portions are made of a plastic material.
Nelson discloses the claimed invention except for metal and plastic materials. It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose any appropriate material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, paragraph 25, applicant has not disclosed any criticality for the claimed limitations.

Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto 

In regards to claim 6. Sugimoto discloses The clamp of claim 1, Sugimoto does not disclose wherein the clamp is made of a metal material, and the first and second housing portions are made of a plastic material.
Sugimoto discloses the claimed invention except for metal and plastic materials. It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose any appropriate material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, paragraph 25, applicant has not disclosed any criticality for the claimed limitations.
In regards to claim 13. Sugimoto discloses The tool of claim 7, Sugimoto does not disclose wherein the housing clamp is made of a metal material, and the first and second housing portions are made of a plastic material.
Sugimoto discloses the claimed invention except for metal and plastic materials. It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose any appropriate material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, paragraph 25, applicant has not disclosed any criticality for the claimed limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779. The examiner can normally be reached Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Lucas E. A. Palmer/Examiner, Art Unit 3731                                                                                                                                                                                                        

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731